                                                                                           FILED
                                                                                    Scott L. Poff, Clerk
                                                                                 United States District Court

                                                                           By crobinson at 11:45 am, Jan 07, 2020




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                              STATESBORO DIVISION


 JOHN T. DANIEL,

                Plaintiff,                                  CIVIL ACTION NO.: 6:18-cv-88

        v.

 TERENCE KILPATRICK; TAMARSHA
 SMITH; CLARK; RIVERA; and GEORGIA
 DEPARTMENT OF CORRECTIONS,

                Defendants.


      ORDER AND MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Plaintiff, who is incarcerated at Hancock State Prison in Sparta, Georgia, brought this 42

U.S.C. § 1983 action to challenge certain conditions of his confinement at Smith State Prison in

Glennville, Georgia. Doc. 1. The Court granted Plaintiff leave to proceed in forma pauperis.

Docs. 2, 5. For the reasons set forth below, I RECOMMEND the Court DISMISS Plaintiff’s

monetary damages claims against all Defendants in their official capacities and all claims against

Defendant Georgia Department of Corrections. Further, I RECOMMEND the Court DENY

Plaintiff leave to appeal in forma pauperis as to these claims. However, I FIND Plaintiff’s

claims for excessive force, deliberate indifference, and retaliation are not due to be dismissed at

this time. Consequently, a copy of Plaintiff’s Complaint, doc. 1, and a copy of this Order shall

be served upon Defendants Rivera, Clark, Smith, and Kilpatrick by the United States Marshals

Service without prepayment of cost.
                                         BACKGROUND

       On June 4, 2018, while Plaintiff was incarcerated at Smith State Prison, Defendant Rivera

went to Plaintiff’s cell and repeatedly slammed Plaintiff’s arm in the metal tray flap. Doc. 1 at 5.

Defendant Rivera then attempted to pepper spray Plaintiff. Id. Plaintiff asked Defendant Rivera

to visit the medical clinic for treatment of his arm but was denied. Id. Plaintiff alleges he filed a

grievance to Defendants Kilpatrick, Smith, and Clark, who referred the excessive force claim for

a criminal investigation, but did not respond or take action on his request for medical care. Id. at

6. Plaintiff states Defendant Rivera later threatened him for filing a grievance. Id. Plaintiff

seeks compensatory damages, court costs, and a transfer away from Defendant Rivera. Id. at 8.

                                    STANDARD OF REVIEW

       Plaintiff seeks to bring this action in forma pauperis under 42 U.S.C. § 1983. Under

28 U.S.C. § 1915(a)(1), the Court may authorize the filing of a civil lawsuit without the

prepayment of fees if the plaintiff submits an affidavit that includes a statement of all his assets

and shows an inability to pay the filing fee and also includes a statement of the nature of the

action which shows that he is entitled to redress. Even if the plaintiff proves indigence, the

Court must dismiss the action if it is frivolous, malicious, or fails to state a claim upon which

relief may be granted. 28 U.S.C. §§ 1915(e)(2)(B)(i)–(ii).

       When reviewing a complaint on an application to proceed in forma pauperis, the Court is

guided by the instructions for pleading contained in the Federal Rules of Civil Procedure.

See Fed. R. Civ. P. 8 (“A pleading that states a claim for relief must contain [among other

things] . . . a short and plain statement of the claim showing that the pleader is entitled to

relief.”); Fed. R. Civ. P. 10 (requiring that claims be set forth in numbered paragraphs, each

limited to a single set of circumstances). Further, a claim is frivolous under § 1915(e)(2)(B)(i)




                                                   2
“if it is ‘without arguable merit either in law or fact.’” Napier v. Preslicka, 314 F.3d 528, 531

(11th Cir. 2002) (quoting Bilal v. Driver, 251 F.3d 1346, 1349 (11th Cir. 2001)).

       Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the

same standard applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6).

Thompson v. Rundle, 393 F. App’x 675, 678 (11th Cir. 2010). Under that standard, this Court

must determine whether the complaint contains “sufficient factual matter, accepted as true, to

‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A plaintiff must assert “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action will

not” suffice. Twombly, 550 U.S. at 555. Section 1915 also “accords judges not only the

authority to dismiss a claim based on an indisputably meritless legal theory, but also the unusual

power to pierce the veil of the complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.” Bilal, 251 F.3d at 1349 (quoting Neitzke v. Williams,

490 U.S. 319, 327 (1989)).

       In its analysis, the Court will abide by the long-standing principle that the pleadings of

unrepresented parties are held to a less stringent standard than those drafted by attorneys and,

therefore, must be liberally construed. Haines v. Kerner, 404 U.S. 519, 520 (1972); Boxer X v.

Harris, 437 F.3d 1107, 1110 (11th Cir. 2006) (“Pro se pleadings are held to a less stringent

standard than pleadings drafted by attorneys . . . .” (quoting Hughes v. Lott, 350 F.3d 1157, 1160

(11th Cir. 2003))). However, Plaintiff’s unrepresented status will not excuse mistakes regarding

procedural rules. McNeil v. United States, 508 U.S. 106, 113 (1993) (“We have never suggested

that procedural rules in ordinary civil litigation should be interpreted so as to excuse mistakes by

those who proceed without counsel.”).




                                                  3
                                           DISCUSSION

I.     Official Capacity Claims

       It is unclear whether Plaintiff is suing the named Defendants in their individual or official

capacities. However, Plaintiff cannot sustain a § 1983 claim for monetary damages against

Defendants in their official capacities. States are immune from private suits pursuant to the

Eleventh Amendment and traditional principles of state sovereignty. Alden v. Maine, 527 U.S.

706, 712–13 (1999). Section 1983 does not abrogate the well-established immunities of a state

from suit without its consent. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 67 (1989).

Because a lawsuit against a state agency or a state officer in his official capacity is “no different

from a suit against the [s]tate itself,” such defendants are immune from suit under § 1983. Id. at

71.

       Here, the State of Georgia would be the real party in interest in a suit against Defendants

in their official capacities as employees of the Georgia Department of Corrections. Accordingly,

the Eleventh Amendment immunizes Defendants from suit for monetary damages in their official

capacities. See Free v. Granger, 887 F.2d 1552, 1557 (11th Cir. 1989). Absent a waiver of that

immunity, Plaintiff cannot sustain any constitutional claims against Defendants in their official

capacities for monetary relief. However, to the extent Plaintiff successfully states a

constitutional claim, he may seek injunctive relief against any Defendant in their official

capacity. Ex parte Young, 209 U.S. 123, 148–50 (1908). Therefore, I RECOMMEND the

Court DISMISS all claims for monetary damages against Defendants in their official capacities

under § 1983.




                                                  4
II.    Plaintiff’s Claims Against the Georgia Department of Corrections

       Plaintiff named the Georgia Department of Corrections as a Defendant but failed to

provide any facts or theories to support these claims. Even if Plaintiff alleged a cognizable

§ 1983 claim against the Georgia Department of Corrections, such a claim would ultimately fail.

The immunity provisions of the Eleventh Amendment serve as a bar to § 1983 actions against the

Georgia Department of Corrections. Stevens v. Gay, 864 F.2d 113, 115 (11th Cir. 1989) (“The

Eleventh Amendment bars [a plaintiff’s § 1983] action against the Georgia Department of

Corrections . . . .”). This bar applies regardless of whether Plaintiff seeks money damages or

prospective injunctive relief. Id. Accordingly, I RECOMMEND the Court DISMISS the

Georgia Department of Corrections from this action.

III.   Plaintiff’s Excessive Force Claim Against Defendant Rivera

       “Under the Eighth Amendment, force is deemed legitimate in a custodial setting as long

as it is applied in a good faith effort to maintain or restore discipline and not maliciously or

sadistically to cause harm.” Skrtich v. Thornton, 280 F.3d 1295, 1300 (11th Cir. 2002)

(quotations and alteration omitted). In determining whether force was applied “maliciously and

sadistically,” courts consider—among other things—“the need for the application of force, the

relationship between that need and the amount of force used, the threat reasonably perceived by

the responsible officials, and any efforts made to temper the severity of a forceful response.” Id.

at 1300. After considering these factors, a court may draw inferences about “whether the use of

force could plausibly have been thought necessary, or instead evinced such wantonness with

respect to the unjustified infliction of harm as is tantamount to a knowing willingness that it

occur.” Id. at 1300–01.




                                                  5
       Plaintiff alleges Defendant Rivera repeatedly slammed his hand in the tray flap of his cell

door and attempted to pepper spray him. Doc. 1 at 5. Accordingly, Plaintiff’s excessive force

claims against Defendant Rivera are not due to be dismissed at this time.

IV.    Plaintiff’s Deliberate Indifference Claims

       The cruel and unusual punishment standard of the Eighth Amendment requires prison

officials to “ensure that inmates receive adequate food, clothing, shelter, and medical care.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994). In the medical care context, the standard for cruel

and unusual punishment is whether a prison official exhibits a deliberate indifference to the

serious medical needs of an inmate. Id. at 828. To prove a deliberate indifference to medical

care claim, a prisoner must: (1) “satisfy the objective component by showing that [he] had a

serious medical need”; (2) “satisfy the subjective component by showing that the prison official

acted with deliberate indifference to [his] serious medical need”; and (3) “show that the injury

was caused by the defendant’s wrongful conduct.” Goebert v. Lee County, 510 F.3d 1312, 1326

(11th Cir. 2007). A medical need is serious if it “has been diagnosed by a physician as

mandating treatment or [is] one that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.” Id.

       Under the second, subjective element of a deliberate indifference claim, the Eleventh

Circuit Court of Appeals has consistently required “a defendant know of and disregard an

excessive risk to an inmate’s health and safety.” Haney v. City of Cumming, 69 F.3d 1098, 1102

(11th Cir. 1995). Thus, this component requires an inmate to prove: “(1) subjective knowledge

of a risk of serious harm; (2) disregard of that risk; (3) by conduct that is more than mere

negligence.” Melton v. Abston, 841 F.3d 1207, 1223 (11th Cir. 2016). “Conduct that is more

than mere negligence includes: (1) grossly inadequate care; (2) a decision to take an easier but




                                                 6
less efficacious course of treatment; and (3) medical care that is so cursory as to amount to no

treatment at all.” Bingham v. Thomas, 654 F.3d 1171, 1176 (11th Cir. 2011).

          The final element of a deliberate indifference claim requires a plaintiff to show “the

constitutional violation caused the injury.” Cottone v. Jenne, 326 F.3d 1352, 1358 (11th Cir.

2003) (citing Marsh v. Butler County, 268 F.3d 1014, 1028 (11th Cir. 2001)). Causation “can be

shown by personal participation in the constitutional violation.” Goebert, 510 F.3d at 1327. If

defendants were deliberately indifferent to plaintiff’s serious medical needs, their respective

indifference caused plaintiff’s continued suffering.

          Plaintiff alleges he had cuts and bruising on his arm, he directly asked Defendant Rivera

for medical treatment, and Defendant Rivera did not take any steps to obtain medical care for

Plaintiff. Doc. 1. Accordingly, Plaintiff’s deliberate indifference to medical needs claim against

Defendant Rivera is not due to be dismissed at this time. See Brown v. Hughes, 894 F.2d 1533,

1538 (11th Cir. 1990) (“When prison guards ignore without explanation a prisoner’s serious

medical condition that is known or obvious to them, the trier of fact may infer deliberate

indifference.”); see also Aldridge v. Montgomery, 753 F.2d 970, 972–73 (11th Cir. 1985)

(finding an actionable claim where treatment for a bleeding cut was delayed for two and a half

hours).

          In addition, Plaintiff sent a grievance to Defendants Clark, Smith, and Kilpatrick

complaining about his arm and the need for medical treatment. Doc. 1 at 6. Defendants

responded in part to Plaintiff’s grievance but did not address or take action on his request for

medical treatment. Id. Based solely on these allegations, Plaintiff put Defendants Clark, Smith,

and Kilpatrick on notice about his serious medical need, but those Defendants did not take steps




                                                   7
to ensure Plaintiff received necessary care. Id. Accordingly, Plaintiff’s deliberate indifference

claims against Defendants Clark, Smith, and Kilpatrick are not due to be dismissed at this time.

V.     Plaintiff’s Retaliation Claim Against Defendant Rivera

       The Eleventh Circuit has adopted a three-part test for determining whether a plaintiff has

an actionable First Amendment retaliation claim. Bennett v. Hendrix, 423 F.3d 1247, 1250–51

(11th Cir. 2005). Under the test, a plaintiff must establish: (1) that his speech or act was

constitutionally protected; (2) that the defendant’s retaliatory conduct adversely affected the

protected speech; and (3) that there is a causal connection between the retaliatory actions and the

adverse effect on speech. Id. at 1250. “A plaintiff suffers adverse action if the defendant’s

allegedly retaliatory conduct would likely deter a person of ordinary firmness from the exercise

of his First Amendment rights.” Id. at 1254. Accordingly, the Eleventh Circuit explained that a

plaintiff need not show that his own exercise of First Amendment rights has been chilled, but

instead a plaintiff can establish an injury if he can show that the retaliatory acts are sufficiently

adverse that a jury could find that the acts would chill a person of ordinary firmness from

exercising his First Amendment rights. Id. at 1254–55.

       Plaintiff alleges that after he filed his grievance, Defendant Rivera threatened him with

physical harm explicitly for filing a grievance. Doc. 1 at 6. Prong one is satisfied because filing

a grievance is a constitutionally-protected activity. Pittman v. Tucker, 213 F. App’x 867, 870

(11th Cir. 2007). In addition, Plaintiff alleges facts that go toward the other two prongs of a

retaliation claim. See id. (finding a cognizable First Amendment claim where a prison

administrator verbally threatened an inmate for his filing of grievances). Thus, Plaintiff’s

retaliation claim against Defendant Rivera is not due to be dismissed at this time.




                                                   8
VI.    Leave to Appeal in Forma Pauperis

       As stated, the Court should dismiss all claims for monetary damages against Defendants

acting in their official capacities, as well as all claims against the Georgia Department of

Corrections. Accordingly, the Court should also deny Plaintiff leave to appeal in forma pauperis

as to these claims. 1 Though Plaintiff has not yet filed a notice of appeal, it would be appropriate

to address these issues in the Court’s order of dismissal. Fed. R. App. P. 24(a)(3) (trial court

may certify that appeal is not taken in good faith “before or after the notice of appeal is filed”).

       An appeal cannot be taken in forma pauperis if the trial court certifies that the appeal is

not taken in good faith. 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). Good faith in this

context must be judged by an objective standard. Busch v. County of Volusia, 189 F.R.D. 687,

691 (M.D. Fla. 1999). A party does not proceed in good faith when he seeks to advance a

frivolous claim or argument. See Coppedge v. United States, 369 U.S. 438, 445 (1962). A claim

or argument is frivolous when it appears the factual allegations are clearly baseless or the legal

theories are indisputably meritless. Neitzke v. Williams, 490 U.S. 319, 327 (1989); Carroll v.

Gross, 984 F.2d 392, 393 (11th Cir. 1993). An in forma pauperis action is frivolous and not

brought in good faith if it is “without arguable merit either in law or fact.” Napier v. Preslicka,

314 F.3d 528, 531 (11th Cir. 2002); see also Brown v. United States, Nos. 407CV085,

403CR001, 2009 WL 307872, at *1–2 (S.D. Ga. Feb. 9, 2009).

       Based on the above analysis of Plaintiff’s action, there are multiple claims that should be

dismissed as frivolous, and any appeal of these claims would not be taken in good faith. Thus,

the Court should DENY Plaintiff in forma pauperis status on appeal as to these claims.




1
       A certificate of appealability is not required in this § 1983 action.


                                                     9
                                          CONCLUSION

       For the reasons set forth above, I RECOMMEND the Court DISMISS Plaintiff’s

monetary damages claims against all Defendants in their official capacities and his claims

against Defendant Georgia Department of Corrections. Further, I RECOMMEND the Court

DENY Plaintiff leave to appeal in forma pauperis as to these claims. However, I FIND

Plaintiff’s claims for excessive force, deliberate indifference, and retaliation are not due to be

dismissed at this time. Consequently, a copy of Plaintiff’s Complaint, doc. 1, and a copy of this

Order shall be served upon Defendants Rivera, Clark, Smith, and Kilpatrick by the United States

Marshals Service without prepayment of cost.

       The Court ORDERS any party seeking to object to this Report and Recommendation to

file specific written objections within 14 days of the date on which this Report and

Recommendation is entered. Any objections asserting that the Magistrate Judge failed to address

any contention raised in the Complaint must also be included. Failure to do so will bar any later

challenge or review of the factual findings or legal conclusions of the Magistrate Judge. See 28

U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140 (1985). A copy of the objections must be

served upon all other parties to the action.

       Upon receipt of Objections meeting the specificity requirement set out above, a United

States District Judge will make a de novo determination of those portions of the report, proposed

findings, or recommendation to which objection is made and may accept, reject, or modify in

whole or in part, the findings or recommendations made by the Magistrate Judge. Objections not

meeting the specificity requirement set out above will not be considered by a District Judge. A

party may not appeal a Magistrate Judge’s report and recommendation directly to the United

States Court of Appeals for the Eleventh Circuit. Appeals may be made only from a final




                                                 10
judgment entered by or at the direction of a District Judge. The Court DIRECTS the Clerk of

Court to serve a copy of this Report and Recommendation upon Plaintiff.

                               INSTRUCTIONS TO DEFENDANTS

          Because Plaintiff is proceeding in forma pauperis, the undersigned directs that service be

effected by the United States Marshal. Fed. R. Civ. P. 4(c)(3). In most cases, the marshal will

first mail a copy of the complaint to defendants by first-class mail and request that defendant

waive formal service of summons. Fed. R. Civ. P. 4(d); Local R. 4.7. Individual and corporate

defendants have a duty to avoid unnecessary costs of serving the summons, and any such

defendant who fails to comply with the request for waiver must bear the costs of personal service

unless good cause can be shown for the failure to return the waiver. Fed. R. Civ. P. 4(d)(2).

Generally, a defendant who timely returns the waiver is not required to answer the complaint

until 60 days after the date that the marshal sent the request for waiver. Fed. R. Civ. P. 4(d)(3).

          IT IS FURTHER ORDERED that Defendants are hereby granted leave of court to take

the deposition of Plaintiff upon oral examination. Fed. R. Civ. P. 30(a)(2). Defendants are

further advised that the Court’s standard 140-day discovery period will commence upon the

filing of the last answer. Local R. 26.1. Defendants shall ensure that all discovery, including

Plaintiff’s deposition and any other depositions in the case, is completed within that discovery

period.

          In the event Defendants take the deposition of any other person, Defendants are ordered

to comply with the requirements of Federal Rule of Civil Procedure 30. As Plaintiff will likely

not be in attendance for such a deposition, Defendants shall notify Plaintiff of the deposition and

advise him that he may serve on Defendants, in a sealed envelope, within 10 days of the notice of




                                                  11
deposition, written questions Plaintiff wishes to propound to the witness, if any. Defendants

shall present such questions to the witness seriatim during the deposition. Fed. R. Civ. P. 30(c).

                                INSTRUCTIONS TO PLAINTIFF

        IT IS FURTHER ORDERED that Plaintiff shall serve upon Defendants or, if

appearance has been entered by counsel, upon their attorney, a copy of every further pleading or

other document submitted for consideration by the Court. Plaintiff shall include with the original

paper to be filed with the Clerk of Court a certificate stating the date on which a true and correct

copy of any document was mailed to Defendants or counsel. Fed. R. Civ. P. 5. “Every pleading

shall contain a caption setting forth the name of the court, the title of the action, [and] the file

number.” Fed. R. Civ. P. 10(a).

        Plaintiff is charged with the responsibility of immediately informing this Court and

defense counsel of any change of address during the pendency of this action. Local R. 11.1.

Plaintiff’s failure to notify the Court of a change in his address may result in dismissal of this

case.

        Plaintiff has the responsibility for pursuing this case. For example, if Plaintiff wishes to

obtain facts and information about the case from Defendants, Plaintiff must initiate discovery.

See generally Fed. R. Civ. P. 26 et seq. The discovery period in this case will expire 140 days

after the filing of the last answer. Local R. 26.1. Plaintiff does not need the permission of the

Court to begin discovery, and Plaintiff should begin discovery promptly and complete it within

this time period. Id. Discovery materials should not be filed routinely with the Clerk of Court;

exceptions include: when the Court directs filing; when a party needs such materials in

connection with a motion or response, and then only to the extent necessary; and when needed

for use at trial. Local R. 26.4.




                                                   12
       Interrogatories are a practical method of discovery for incarcerated persons. See Fed. R.

Civ. P. 33. Interrogatories may be served only on a party to the litigation, and, for the purposes

of the instant case, this means that interrogatories should not be directed to persons or

organizations who are not named as a defendant. Interrogatories are not to contain more than 25

questions. Fed. R. Civ. P. 33(a). If Plaintiff wishes to propound more than 25 interrogatories to

a party, Plaintiff must have permission of the Court. If Plaintiff wishes to file a motion to

compel, pursuant to Federal Rule of Civil Procedure 37, he should first contact the attorney for

Defendants and try to work out the problem; if Plaintiff proceeds with the motion to compel, he

should also file a statement certifying that he has contacted opposing counsel in a good faith

effort to resolve any dispute about discovery. Fed. R. Civ. P. 26(c), 37(a)(2)(A); Local R. 26.7.

       Plaintiff has the responsibility for maintaining his own records of the case. If Plaintiff

loses papers and needs new copies, he may obtain them from the Clerk of Court at the standard

cost of fifty cents ($.50) per page. If Plaintiff seeks copies, he should request them directly

from the Clerk of Court and is advised that the Court will authorize and require the

collection of fees from his prison trust fund account to pay the cost of the copies at the

aforementioned rate of fifty cents ($.50) per page.

       If Plaintiff does not press his case forward, the court may dismiss it for want of

prosecution. Fed. R. Civ. P. 41; Local R. 41.1.

       It is Plaintiff’s duty to cooperate fully in any discovery which Defendants may initiate.

Upon no less than five days’ notice of the scheduled deposition date, Plaintiff shall appear and

permit his deposition to be taken and shall answer, under oath or solemn affirmation, any

question which seeks information relevant to the subject matter of the pending action. Failing to




                                                  13
answer questions at the deposition or giving evasive or incomplete responses to questions will

not be tolerated and may subject Plaintiff to severe sanctions, including dismissal of this case.

       As the case progresses, Plaintiff may receive a notice addressed to “counsel of record”

directing the parties to prepare and submit a Joint Status Report and a Proposed Pretrial Order.

A plaintiff proceeding without counsel may prepare and file a unilateral Status Report and is

required to prepare and file his own version of the Proposed Pretrial Order. A plaintiff who is

incarcerated shall not be required or entitled to attend any status or pretrial conference which

may be scheduled by the Court.

           ADDITIONAL INSTRUCTIONS TO PLAINTIFF REGARDING
        MOTIONS TO DISMISS AND MOTIONS FOR SUMMARY JUDGMENT

       Defendants may choose to ask the Court to dismiss this action by filing a motion to

dismiss, a motion for summary judgment, or both. Under this Court’s Local Rules, a party

opposing a motion to dismiss shall file and serve his response to the motion within 14 days of its

service. “Failure to respond shall indicate that there is no opposition to a motion.” Local R. 7.5.

Therefore, if Plaintiff fails to respond to a motion to dismiss, the Court will assume that he does

not oppose Defendants’ motion. Plaintiff’s case may be dismissed for lack of prosecution if

Plaintiff fails to respond to a motion to dismiss.

       Plaintiff’s response to a motion for summary judgment must be filed within 21 days after

service of the motion. Local R. 7.5, 56.1. The failure to respond to such a motion shall indicate

that there is no opposition to the motion. Furthermore, each material fact set forth in

Defendants’ statement of material facts will be deemed admitted unless specifically controverted

by an opposition statement. Should Defendants file a motion for summary judgment, Plaintiff is

advised that he will have the burden of establishing the existence of a genuine dispute as to any

material fact in this case. That burden cannot be carried by reliance on the conclusory



                                                 14
allegations contained within the complaint. Should Defendants’ motion for summary judgment

be supported by affidavit, Plaintiff must file counter-affidavits if he desires to contest

Defendants’ statement of the facts. Should Plaintiff fail to file opposing affidavits setting forth

specific facts showing that there is a genuine dispute for trial, any factual assertions made in

Defendants’ affidavits will be accepted as true and summary judgment may be entered against

Plaintiff pursuant to Federal Rule of Civil Procedure 56.

        SO ORDERED and REPORTED and RECOMMENDED, this 7th day of January,

2020.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  15
